Citation Nr: 0513390	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  99-07 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a lumbosacral spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied the benefit 
sought on appeal.   

The Board remanded the case to the RO for further development 
in February 2001 and again in October 2003.


FINDING OF FACT

A lumbosacral spine disorder is related to injury during 
service.


CONCLUSION OF LAW

A lumbosacral spine disorder was incurred during service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

Because this decision effects a grant (service connection for 
the claimed disability) of the benefit sought on appeal, 
appellate review may be conducted without prejudice to the 
veteran, Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to further analyze the impact of recent changes 
to the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

II.  Analysis of Entitlement to Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. §§ 3.307, 3.309 (2004).

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The Board has reviewed all of the considerable evidence of 
record relevant to the claim, which consists of the veteran's 
contentions; service medical records; VA and private 
treatment records; the reports of VA examinations of the 
back; and the transcript of an RO hearing in June 1999.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in detail.  The Board 
will summarize the relevant evidence where appropriate and 
material to the issue here.

The Board initially notes that the claims file includes 
sufficient medical evidence showing a diagnosis of a 
lumbosacral spine disorder.  As discussed below, the evidence 
shows diagnoses of lumbosacral spine pathology, including 
degenerative arthritis at the L4-L5 and L5-S1 levels; and 
facet arthropathy L4-L5 and a minimal bulge at L4-L5 and L5-
S1 level with facet arthropathy at L5-S1.

Because the record contains competent medical evidence of a 
current lumbosacral spine disorder, and no evidence to the 
contrary, the Board concedes the presence of such disability.

The question therefore is whether this disability was due to 
disease or injury incurred or aggravated during active 
military service, or in the case of arthritis, became 
manifested to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.303, 3.307, 
3.309. 

Service medical treatment records show that the veteran was 
seen in December 1972 for complaints of back pain in the 
lower area after a car accident two days before.  He stated 
that he had been thrown against the dash of the car, and had 
no pain or back problems until the day after the accident.  
On examination, physical examination showed no abnormality.  
The veteran had localized pain in the low back region.  He 
had good range of motion.  The record contains an impression 
of muscle strain low back.  

The veteran was seen in August 1973 for complaints of lower 
back pain, which he associated with his involvement in a 
December 1972 automobile accident.  On physical examination 
there was pain in the "middle quadrant" of the back, which 
did not radiate out or up or down.  He was prescribed 
medication.  He was seen again later that month still 
complaining of back pains in the low mid quadrant.  At that 
time, he stated that the pills had not worked.  The following 
day he was seen for complaints of lower back pain.  The 
treatment provider was to order low back x-rays.  The veteran 
returned in September 1973 for X-rays of the low back.  He 
was to continue medication for three days and to perform only 
light duty.

The report of a February 1974 examination at release from 
active duty shows that on examination, the clinical 
evaluation of the spine and other musculoskeletal system was 
normal.

Service medical records include the report of an August 1979 
enlistment examination, which shows that the veteran reported 
that he did not have recurrent back pain.  On examination, 
the evaluation of the spine and other musculoskeletal system 
was normal. 

A VA outpatient care note in March 1998 shows that the 
veteran reported no joint pain or swelling.  That report 
contains findings from physical examination noting with 
respect to musculoskeletal findings that the veteran had good 
strength and tone in the extremities.  There were no findings 
referable specifically to the low back.

During an August 1998 VA examination, the veteran reported 
that he injured his back in 1973 in a motor vehicle accident.  
He stated that for the last 20 years he had had increasing 
difficulty with his back.  He had a severe case of muscle 
spasm in his back in 1982.  He reported current complaints 
indicating tightness in the back.  The examination report 
noted that lumbosacral spine X-ray film taken in March 1998 
showed that the lumbar vertebral bodies were of normal 
height, properly aligned, with preservation of the disc 
spaces and no compression, spondylolysis or 
spondylolisthesis.  The diagnosis was moderate lower back 
pain secondary to muscular spasms.

Private medical records include a May 1999 report of 
examination by John M. Downey, D.O.  The report noted that X-
ray examination indicated L4-5 and L5-S1 degenerative disk 
disease and degenerative joint disease; and no evidence of 
spondylolisthesis or spondylolysis.  Dr. Downey recommended 
they first attempt to reduce the symptoms of lower back pain 
prior to the complicated process of determining the veteran's 
present lower back pain and relating his present lower back 
pain to an injury which occurred in 1973 with any degree of 
medical certainty.

A July 2001 letter from Dr. Downey noted a history of onset 
of chronic lower back pain related to an injury in December 
1972 due to a motor vehicle accident then.  The veteran 
reported that his lumbar region had given him persistent and 
episodic severe pain since then.  The veteran was on sick 
call and provided pain medication and light-duty work for two 
weeks at the time of the accident in service.  The veteran 
described an aggravation of his lower back condition 
requiring medical evaluation in March 1973, November 1973, 
and December to February 1974.  Dr. Downey noted that X-ray 
examination in May 1999 indicated rather severe L4-5 and L5-
S1 degenerative joint disease and degenerative disk disease.  
Dr. Downey noted that the veteran continues to be hampered by 
his lower back condition.  After examination, Dr. Downey 
opined that the veteran had service-connected lower back 
injury, which has resulted in an advancement of his lumbar 
degenerative joint disease.  He further opined that the 
veteran's lumbar DJD (degenerative joint disease) was 
connected to service as due to a traumatic event.

The report of VA X-ray examination of the lumbosacral spine 
in August 2001 contains an impression that findings were 
within normal limits; and no change as compared to the 
earlier study of March 1998.

During a September 2001 VA examination of the spine, the 
claims file was not available.  The veteran reported a 
history of back pain since 1978 and injury in service due to 
being thrown off a vehicle.  The veteran was taking pain 
medications.     The report noted a normal X-ray study.  The 
report contains an impression of history of low back pain; 
range of motion without pain and is completely within normal 
limits.  The report concluded with an  impression that the 
veteran's low back pain was musculoskeletal strain. 

Private medical records include a May 2002 report of a MRI 
examination of the lumbar spine.  That report contains an 
impression of (1) broad based annulus bulging at L5-S1 
immediately adjacent to exiting nerve roots in the lateral 
recesses but without definite nerve root displacement or 
compression or neuroforaminal involvement and clinical 
correlation if symptoms referable to L5-S1 may be helpful; 
and (2) at L4-L5 there is essential broad based and somewhat 
right paracentral far lateral annulus bulge causing mild 
thecal sac effacement and narrowing of the lateral recesses 
without neuroforaminal involvement and again clinical 
correlation with symptoms referable to L4-L5, right greater 
than left, versus L5-S1 may be helpful.

A May 2002 private report of lower extremity 
electrodiagnostic study contains an impression of chronic 
right L5 radiculopathy; negative for left lumbar 
radiculopathy; negative for peripheral neuropathy.

During a May 2002 VA examination of the spine, the claims 
file was reviewed, and the history and current complaints 
were discussed in the examination report.  The veteran was 
taking pain medications.  The examiner noted that X-rays 
taken in September 2001 were normal, and that the veteran 
worked currently as a laborer.  

After examination, the report contains the following 
impression:  The veteran had a history of low back pain since 
1978.  The examiner opined that the veteran had lumbosacral 
strain; and does not have any evidence of lumbosacral 
degenerative joint disease by X-rays done in September 2001, 
which were normal.  The examiner noted that the veteran did 
not have any evidence of lumbosacral radiculopathy on 
clinical examination.  The examiner opined that the veteran's 
current low back condition was not secondary to his military 
injury to the low back.  Noting that the veteran worked as a 
laborer, the examiner opined that the veteran might have 
sustained low back strain during his work, but that this was 
not secondary to the low back injury he sustained in service.  

The report of a December 2004 VA examination shows that the 
examiner reviewed the claims file.  The report contains a 
discussion of medical history and diagnostic studies 
including earlier MRI examination.  The report noted that VA 
medical records in February 2004 showed mild facet 
arthropathy L4-L5 and a minimal bulge at L4-L5 and L5-S1 
level with facet arthropathy at L5-S1.  After examination, 
the report contains a diagnosis of subjective complaints of 
lumbosacral pain without objective physical examination 
findings to corroborate radicular signs or symptoms or 
functional loss of motion.

The examiner commented that he found no evidence in the 
claims file of injury to the veteran's lumbosacral spine 
during service.  The examiner opined that there was no 
objective evidence corroborating a history of an injury for 
which the veteran received medical care during service.  The 
examiner opined that the February 2004 MRI showed mild 
degenerative arthritis at the L4-L5 and L5-S1 levels without 
evidence of significant discogenic disease or neural 
compromise.  He opined that it is as likely as not that this 
represents a purely degenerative arthritic condition without 
antecedent significant injury, and as the veteran was a labor 
worker for 18 years following service, it is likely as not 
that this represents a wear and tear issue.

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).  

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that service connection should 
be granted on the record for a lumbosacral spine disorder.  

The Board finds that the two opposing sets of medical 
opinions discussed above (Dr. Downey's in July 2001 versus VA 
examiners' in May 2002 and December 2004) are both 
persuasive.  The Board notes here that both sets of 
physicians base their opinions on stated facts which are 
generally consistent with the historical evidence of record, 
except that the VA examiner in December 2004 opined that 
there was no objective evidence corroborating a history of an 
injury for which the veteran received medical care during 
service.  On the contrary, at the time the veteran sought 
treatment for low back pain in December 1972, 
contemporaneously he reported that he had been in an accident 
two days earlier and that he began having back pain the day 
after the accident.  Also, the December 2004 opinion does not 
show that the evidence preponderates against the veteran's 
claim, rather it tends to indicate that the probative 
evidence for and against the claim is in relative equipoise.

The Board concludes that the evidence, viewed liberally, is 
at least in equipoise.  That is, it is at least as likely as 
not that the claimed lumbosacral spine disorder is linked to 
service.   The veteran is therefore entitled to the benefit 
of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, it is the judgment of the Board that service 
connection is warranted for a lumbosacral spine disorder.


ORDER

Service connection for a lumbosacral spine disorder is 
granted.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


